Citation Nr: 0517954	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-08 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to eligibility benefits under the Veterans 
Education Assistance Program (Chapter 32).  




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel











INTRODUCTION

The veteran had active military service from December 1978 to 
December 1998. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a  determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the veteran's claim for educational benefits 
under the Veterans Education Assistance Program (Chapter 32).  

The veteran's claim was remanded in March 2004.  As noted in 
the remand, the veteran originally requested a Travel Board 
hearing, but in November 2003 withdrew her request for a 
hearing.


REMAND

As noted in the March 2004 remand, the central dispute in 
this case centers on the question of whether the appellant 
has Chapter 32 funds available for participation in the 
Veterans Education Assistance Program (VEAP).  The veteran 
contends that she made a payment of $2700 on or about 
September 15, 1998, to the Army Finance and Accounting Office 
in Mannheim, Germany to reestablish her VEAP eligibility.  
However, inasmuch as there is no record of this payment on 
file, the veteran's claim has continued to be denied.  The 
Defense Finance and Accounting Service (DFAS) is the agency 
that monitors whether VEAP payments have been made.  
Complicating matters is the fact that DFAS is an agency with 
the Department of Defense, and not the Department of Veterans 
Affairs.  

The veteran's claim was remanded in March 2004 so that the RO 
could contact the finance cashier identified in an April 9, 
2003, e-mail to attempt to determine whether the veteran had 
made the $2700 payment in question.  Said finance cashier 
wrote in April 2003 that the veteran had made her payment.  
In response to the remand, an e-mail was sent to the 
aforementioned finance cashier, and she responded on May 19, 
2004, that she had given all of the information to a SSg 
Anderson, and that he would contact the main office to obtain 
a copy of the cash collection voucher (CCV).  

Although there is not an e-mail from SSg. Anderson, there is 
an e-mail dated June 23, 2004, from 1Lt. Rachal, who wrote 
that the finance cashier in question had contacted him, and 
he in turn had several officers look for the voucher in 
question at the "Bensheim storage facility" without 
success.  

A "SFC West" wrote in an e-mail dated September 24, 2004, 
that they had researched and there was not a CCV regarding 
the veteran received by the VEAP section.  She wrote that 
they had checked all incoming CCVs for that year, and the 
veteran's was not there.  She concluded that they could not 
input $2700 into the veteran's VEAP account until they had 
documentation.  

However, in an e-mail dated September 27, 2004 (after the 
aforementioned September 24 e-mail), the disbursing analyst 
with the Relief of Liability Section, of the Financial 
Services and Disbursing Division, cited to the e-mail from 
"SFC West" and wrote that the "1220 report" for the month 
of September 1998 would have all of the transactions that 
supported the Statement of Accountability for September 1998.  
He further wrote that the 1220 report would show the CCV 
number, the money amount, and the line of appropriation data 
the money was collected into.  The disbursing analyst further 
wrote that the 1220 should be available from the Federal 
Records Center where the "DO" sent the files for a period 
of 6 years and 3 months.  He also wrote that a copy of the 
collection voucher should be available from the Federal 
Records Center.  

In an April 2004 letter, the veteran wrote that her voucher 
was sent to the Federal Records Center, 3150 Springsboro, 
Dayton, Ohio 45432.  She further wrote that according to the 
Indiana Finance Office, she was unable to obtain a copy of 
the voucher, and it had to be requested by the 208th Finance 
Special Actions Office.  She wrote that she had been awaiting 
a response from the Finance Office without success.  



Inasmuch as it does not appear that any attempt was made to 
obtain the 1220 report for the month of September 1998 or the 
collection voucher itself, the veteran's claim must be 
remanded so that an attempt can be made to obtain these 
documents from the Federal Records Center in question.  
Inasmuch as a March 2003 e-mail indicates that the veteran's 
last name was "Schulz" at the time of her initial VEAP 
enrollment in 1980, a search should be made under the 
veteran's name "McDonald" and the name "Schulz."  

The veteran's claim was also remanded to contact the employee 
with the verifications section with the Army Military Pay 
Operations identified in a May 5, 2003, e-mail, and to 
attempt to request the voucher from the centralized 
disbursing office.  Inasmuch as this was not done, the 
veteran's claim must also be remanded so that this can be 
done.  If it cannot be done (or has already been done), this 
must be so stated for the record.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the "1220 report" for the 
month of September 1998 from the Federal 
Records Center, along with a copy of the 
collection voucher itself that was cited 
by the disbursing analyst with the Relief 
of Liability Section, of the Financial 
Services and Disbursing Division in his 
September 27, 2004 e-mail.  All efforts 
to obtain these documents must be 
documented.  A search should be made for 
the collection voucher itself using the 
veteran's maiden name "Schulz" and her 
current name "McDonald."  If these 
documents cannot be obtained, this must 
be noted for the record.  

2.  Contact the employee with the 
verifications section of the Army 
Military Pay Operations identified in the 
May 5, 2003, e-mail in an attempt to 
request a voucher from the centralized 
disbursing office.  If this information 
cannot be obtained without the 
appellant's consent, then attempt to 
obtain such consent.  All attempts to 
obtain the aforementioned voucher and 
consent must be documented.  If this 
voucher cannot be obtained, this must be 
noted for the record.  

3.  Following completion of the 
development requested above, readjudicate 
the appellant's claim for entitlement to 
eligibility benefit under the Veterans 
Education Assistance Program (Chapter 32) 
taking into account the entire record.  
If the benefit sought on appeal remains 
denied, the appellant should be provided 
with an SSOC which takes into account all 
evidence and must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the 





ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





